              Case 2:20-cv-02012-RDP Document 79 Filed 04/22/21 Page 1 of 4                              FILED
                                                                                                2021 Apr-22 PM 08:56
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ALABAMA
                                     MIDDLE DIVISION


 D.S.,                                        )
                                              )
                 Plaintiff,                   ) Honorable Judge R. David Proctor
                                              )
                 v.                           ) Case No.: 2:20-cv-02012-RDP
                                              )
                                              )
                                              )
 JEFFERSON DUNN, et al.,                      )
                                              )
                 Defendants.                  ) JURY TRIAL DEMANDED
                                              )
                                              )

                  PLAINTIFF’S UNOPPOSED MOTION FOR ENTRY OF
              AGREED PROPOSED MODIFICATIONS TO BRIEFING SCHEDULE
                            FOR MOTIONS TO DISMISS

         Plaintiff D.S., by his attorneys, Loevy & Loevy and Dagney Johnson Law Group,

respectfully moves this Honorable Court to enter the parties’ agreed proposed modification to the

briefing schedule for the pending motions to dismiss (Dkts. 73, 75), pursuant to which all parties

would get an additional seven days for their filings, with Plaintiff’s response briefs due May 6,

2021, and Defendants’ reply briefs due May 20, 2021. In support, thereof, Plaintiff states as

follows:

         1.       Motions to dismiss have been filed in this case by Defendants Carl Sanders, Gary

Malone, Kevin White, Carla Graham, Angelia Gordy, William Ragsdale, Neketris Estelle,

Gerald McMillian, Christopher Boyd, Shannon Caldwell, Errol Pickens, Lisa Bonner, William

McLemore and Tanya Ary (Dkt. 73), and Defendants Jefferson Dunn, Grantt Culliver, Edward

Ellington, Christy Vincent, Karla Jones, Gwendolyn Givens, Jeffrey Baldwin and Anthony

Brooks (Dkt. 75). Plaintiff respectfully moves this Court to enter the parties’ agreed
            Case 2:20-cv-02012-RDP Document 79 Filed 04/22/21 Page 2 of 4




modification of the briefing schedule that would allow all parties an extra 7 days for response

and reply briefs.

       2.       Pursuant to this Court’s standing order, Plaintiff’s response briefs to the motions

to dismiss are currently due ten days later, by April 29, 2021, and Defendants’ reply briefs are

due on May 6.

       3.       Plaintiff’s counsel has been working diligently on the responses to the motions to

dismiss but despite their best efforts, due to unusually busy litigation schedules, require

additional time to prepare Plaintiff’s responses and fully apprise this Court of Plaintiff’s

positions and the applicable law.

       4.       Plaintiff’s counsel with the law firm of Loevy & Loevy have been occupied with

the submission of responses to motions to dismiss in Ezell v. Dunn, et al., 4:20-cv-02058-ACA

(N.D. Ala.); an amended complaint in Guy v. Dunn, et al., 4:21-cv-00264-SGC (N.D. Ala.); an

April 27 hearing in Bledsoe v. Jefferson County, Kansas (D. Kans.); responses to four summary

judgment motions in Farris v. Kohlrus, et al., No. 3:17-cv- 03279-SEM-TSH (C.D. Ill.); a

response to a motion to dismiss in Dwyer v. Neal, No. 3:18-cv- 995-JD-MGG (N.D. Ind.); and

prescheduled depositions in Bouto v. Guevara et al., No. 19-cv-02441 (N.D. Ill.), and Velez v.

City of Chicago, et al., No. 1:18-cv-8114 (N.D. Ill.).

       5.       In addition, Defendants’ memoranda in support of their motions to dismiss total

60 pages, and raise, respectively, ten and eight bases for dismissal of Plaintiff’s claims.

       6.       Accordingly, Plaintiff respectfully requests an extension of seven additional days

in which to tender his responses, which would make those responses due May 6, 2021.

       7.       The moving Defendants have all indicated that they do not oppose Plaintiff’s

request for an extension or proposed modified briefing schedule, providing that the moving
             Case 2:20-cv-02012-RDP Document 79 Filed 04/22/21 Page 3 of 4




Defendants, too, receive an additional seven days in which to submit their reply briefs. Plaintiff

does not oppose the moving Defendants’ request for an additional seven days in which to submit

their reply briefs.

        8.       Thus, Plaintiff respectfully moves this Honorable Court to enter the parties’

agreed proposed modification to the briefing schedule pursuant to which all parties would get an

additional seven days for their filings, with Plaintiff’s response briefs due May 6, 2021, and

Defendants’ reply briefs due May 20, 2021.

        9.       This motion is brought in good faith and will not prejudice any party.

        WHEREFORE, premises considered, Plaintiff respectfully moves this Honorable Court

to enter an Order granting the parties’ unopposed proposed modifications to the briefing

schedule for the pending motions to dismiss (Dkts. 73, 75), pursuant to which all parties would

get an additional seven days for their filings, with Plaintiff’s response briefs due May 6, 2021,

and Defendants’ reply briefs due May 20, 2021.



                                               Respectfully submitted,
                                               D.S.

                                               BY: /s/ Ruth Brown
                                                Counsel of Record

                                               BY: /s/ Anil Mujumdar
                                                Local Counsel




*Ruth Z. Brown (pro hac vice)
Megan Pierce (pro hac vice)
Attorneys for Plaintiff
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
         Case 2:20-cv-02012-RDP Document 79 Filed 04/22/21 Page 4 of 4




Chicago, IL 60607
Telephone: 312-243-5900
Fax: 312-243-5902
Email: ruth@loevy.com, megan@loevy.com
*Counsel of Record

Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com


                               CERTIFICATE OF SERVICE

       I, Ruth Brown, hereby certify that on April 22, 2021, I caused the foregoing Motion to be

filed using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                   /s/ Ruth Brown
                                                   One of Plaintiff’s Attorneys
